AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                    for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                                                                                                                Nov 12, 2019
                         LINDEE R.
                                                                                                                     SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )       Civil Action No. 1:18-CV-3095-FVS
                  ANDREW M SAUL,                                       )
               Commissioner of Social Security                         )


                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                              dollars ($              ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 19 is GRANTED.
’
              Defendant’s Motion for Summary Judgment, ECF No. 24, is DENIED.
              Judgment is entered for the Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                       Rosanna Malouf Peterson                                 on motions for summary judgment.




Date: November 12, 2019                                                      CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Courtney Piazza
                                                                                            (By) Deputy Clerk

                                                                              Courtney Piazza
